     CASE 0:18-cr-00251-DWF-KMM Document 26 Filed 12/20/18 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        Criminal No. 18-251 (DWF/KMM)

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                            GOVERNMENT’S NOTICE OF INTENT
        v.                                  TO CALL WITNESSES AT PRETRIAL
                                            MOTIONS HEARING
 CHASE MACAULEY ALEXANDER,

                      Defendant.

       The United States of America, by and through its attorneys, Erica H. MacDonald,

United States Attorney for the District of Minnesota, and Katharine T. Buzicky, Assistant

United States Attorney, hereby submits its notice of intent to call witnesses at the motions

hearing in the above-captioned matter currently scheduled for January 15, 2019.

 Number of Witnesses 2
 Intended to be Called:
 Motion to be Addressed: Motions to Suppress Evidence and Statements [Doc. No. 23
                         and 24]
 Estimated Duration of 45 minutes
 Testimony:

Dated: December 20, 2018
                                                 Respectfully Submitted,

                                                 ERICA H. MacDONALD
                                                 United States Attorney

                                                 s/Katharine T. Buzicky

                                                 By: Katharine T. Buzicky
                                                 Assistant U.S. Attorney
                                                 Attorney ID No. 671031
